                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


KELVIN GOMEZ,

                       Plaintiff,

v.                                                              Case No: 6:18-cv-602-Orl-41KRS

ACORN STAIRLIFTS, INC.,

                       Defendant.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on the Joint Motion to Approve Settlement and Dismiss

Action with Prejudice (Doc. 34). United States Magistrate Judge Karla R. Spaulding issued a

Report and Recommendation (Doc. 35), in which she recommends approval of the Settlement

Agreement (Doc. 34-1) with slight modifications. The parties filed a joint Notice of Non-Objection

to Report and Recommendations of Magistrate (Doc. 36).

       After a de novo review of the record, the Court agrees with the analysis in the Report and

Recommendation. However, there is one matter that Judge Spaulding examined for the Court but,

ultimately, did not make a recommendation on—whether the sentence in paragraph 4, subsection

(b) that releases “claims, if any related to Plaintiff’s compensation, remuneration, payment of

wages, or other monetary payments received from any or all of the Released Parties” renders the

Settlement Agreement unfair or unreasonable. (Doc. 35 at 6). Specifically, Judge Spaulding’s

concern was that this language could be construed to include a broader range of claims such as one

that Plaintiff was discriminatorily paid less than similarly situated women. (Id.). Judge Spaulding

was hesitant to strike subsection (b), viewing it as a significant modification of the agreement. (Id.

at 7). However, the entire subsection need not be stricken. Instead, subsection (b) can be limited

to include only claims arising under the Fair Labor Standards Act and the Florida Minimum Wage

                                             Page 1 of 3
Act. The remainder of the lengthy release is sufficient to protect Defendant from litigation of

similar unpaid wage related claims.1

       Accordingly, it is ORDERED and ADJUGED as follows:

           1. The Report and Recommendation (Doc. 35) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The Joint Motion to Approve Settlement and Dismiss Action with Prejudice (Doc.

              34) is GRANTED in part.

           3. The Settlement Agreement (Doc. 34-1) is APPROVED as modified herein.

                  a. The last sentence of paragraph 5 of the Settlement Agreement is

                      STRICKEN.

                  b. Paragraph 4, subsection (b) of the Settlement Agreement is limited to

                      waiving only claims under the Fair Labor Standards Act and the Florida

                      Minimum Wage Act.

           4. Counsel is prohibited from withholding any portion of the $5000.00 payable to

              Plaintiff pursuant to a contingent fee agreement or otherwise.

           5. This case is DISMISSED with prejudice.

           6. The Court declines to retain jurisdiction to enforce the settlement agreement.

           7. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on February 21, 2019.




       1
         It is worth noting that the parties did not address this issue in their Notice of Non-
Objection, apparently content with whichever path the Court decided to take.
                                           Page 2 of 3
Copies furnished to:

Counsel of Record




                       Page 3 of 3
